Case 4:19-cv-00703-RWS-CAN Document 27 Filed 05/29/20 Page 1 of 2 PageID #: 209



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  FABIAN THOMAS,                                   §
                                                   §
                                                   §   CIVIL ACTION NO. 4:19-CV-00703-RWS
                 Plaintiff,                        §
                                                   §
  v.                                               §
                                                   §
  DENISE DANIEL, ACTING DIRECTOR                   §
  MARGARET WEICHERT,                               §
                                                   §
                 Defendants.                       §

                                             ORDER

        Plaintiff, Fabian Thomas, proceeding pro se, filed suit in the 442nd Judicial District Court

 for Denton County, Texas (Cause No. 2010-61789-393), against Denise Daniel, his former spouse,

 and Margaret Weichert in her official capacity as the Acting Director of the U.S. Office of

 Personnel Management. Thomas seeks to clarify his final divorce decree and temporarily freeze

 all assets and payments being made to his former spouse by OPM. Weichert removed the action

 to the Eastern District of Texas, and this Court referred the matter to the Honorable Christine

 Nowak, United States Magistrate Judge, at Sherman, Texas, for consideration pursuant to

 applicable laws and orders of this Court.

        The United States moves to dismiss this action for lack of subject matter jurisdiction and

 for failure to state a claim. Docket No. 16. The Magistrate Judge recommends that the motion be

 granted because Thomas has not exhausted his administrative remedies, a prerequisite to this

 Court’s jurisdiction. See Docket No. 25.

        The Court has considered the Report and Recommendation of the United States Magistrate

 Judge filed pursuant to such order, along with the record and pleadings. The Court mailed a copy
Case 4:19-cv-00703-RWS-CAN Document 27 Filed 05/29/20 Page 2 of 2 PageID #: 210



 of the Report and Recommendation to Thomas via certified mail, return receipt requested, on April

 20, 2020. Docket No. 23. No parties filed objections to the Report and Recommendation.

 Accordingly, Thomas is not entitled to de novo review by the District Judge of those findings,

 conclusions, and recommendations, and except upon grounds of plain error, he is barred from

 appellate review of the unobjected-to factual findings and legal conclusions accepted and adopted

 by the District Court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Servs. Auto. Assoc., 79 F.3d

 1415, 1430 (5th Cir. 1996) (en banc).

        Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

 Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s
     .
 proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

 sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

 (1976)).

        The Court hereby ADOPTS the Report and Recommendation of the United States

 Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

        ORDERED that the motion to dismiss (Docket No. 16) is GRANTED. Thomas’s claims

 are DISMISSED WITHOUT PREJUDICE.

        So ORDERED and SIGNED this 29th day of May, 2020.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
